The request to answer the question certified by the United States District Court for the Western District is declined because the matter was already resolved by the Michigan Court of Appeals in People v Wilson, 196 Mich App 604 (1992). The Court of Appeals concluded that the evidence supported the jury’s finding that petitioner aided and abetted first-degree criminal sexual conduct and the Supreme Court denied the petitioner’s application for leave to appeal. People v Sanford, 442 Mich 917 (1993).